Title: From George Washington to Maurice-Auguste de Beniousky, 27 April 1782
From: Washington, George
To: Beniousky, Maurice-Auguste de


                        
                            Sir
                            Newburgh 27th April 1782—
                        
                        At your Request & in Consequence of a Letter from His Excellency the Cheval: De la Luzerne I have
                            given the plan which you propose to present to Congress, and of which the foregoing is a Translation, all the
                            Consideration I am capable of; and thereupon beg leave to observe—That the Utility of the plan for introducing a Legionary
                            Corps of Germans into the Service of the United States of America, depends in my Opinion, upon the political State of
                            Affairs in Europe—the probability of the War continuing—and the mode of conducting it—As also on the Time which will be
                            required to bring this Corps into Action.
                        Of the first I have not the Means of judging—but I think the second is not so problematical as to induce
                            Congress to reject a Contract, which with some Alterations, and a Surety of receiving the Men in twelve Months from this
                            Date, may be attended with considerable advantages.
                        Political considerations must, no Doubt, have their Influence in determining upon a plan of this Nature and
                            Magnitude; and there may be an impropriety in my hazarding an Opinion too pointedly on the policy of it—But at your
                            Request, and the Desire of the Excellency the Minister of France, I shall offer my Sentiments on the several Articles in
                            the Order they stand in the plan before me. The Expence of 578,000 livres for raising, cloathing, equiping &
                            transportg to America, a Corps of 3483 Men, is moderate indeed—But the—
                        First Article—Is too indefinite, as there is no knowing what may be comprehended under it—And the—
                        Second Article—may, ultimately, make this Corps exceedingly expensive; and I do not think it can, or ought to
                            be agreed to, so far at least as respects the non-commisioned Officers & private Soldiers. 
                        3d & 4th Articles—I think reasonable and proper—so is the
                        5th Article—If I comprehend the true Import of it—Vizt that no pay shall be drawn except from those who are
                            actually in Service, & shall appear on the Inspection or Muster Rolls. But to effect this, there must be an
                            Assignment of Pay to the different Grades of Officers and to the Privates—as the 8th Article requires a Lumping Sum for
                            the Pay & Subsistance of the whole Legion—and the 9th a further Sum for the Staff thereof.
                        Article 6th—If confined to the Recruits which may be necessary to compleat the Corps from time to time (after
                            it is established and in the actual Service of the united States) would be reasonable, and it may be necessary to advance
                            the three Months half pay, for the purpose mentioned—but if it is intended as a fund for Repaying the Expence of the
                            passage of the Legion in the first Instance, I do not believe that the present finances of the united states could afford
                            such an Advance—or that Congress would make it, unless the Men could absolutely be insured.
                        Article 7th—If Count Beniowsky should be required to keep his Legion compleat and the recruits intended for
                            that purpose should be taken on their passage, he ought I think be allowed full pay for those which are actually
                            taken; provided a sufficient Convoy is obtained for them; without which the hazard would be too great; as there can be no
                            Doubt of an attempt on the part of Great Britain to intercept them—and Six Months Time to replace them, is as short as can
                            well be asked.
                        Articles 8th & 9th are in my Opinion, inadmissible; because it would be giving a certain Quantum of
                            pay & subsistence ⅌ Month to a Corps which may by Deaths, Desertions and other Casualties, be rendered very
                            incompleat: it is besides repugnant to the Ideas I had conceived of the equity of the 5th Article and would have a
                            tendency to place the Interest of Count Beniowsky & that of the united states in opposite Scales; which policy
                            forbids, tho I am persuaded that no improper Motives could influence your conduct.
                        Article 10th—It would indoubtedly be proper, that the Horses which may be wanted for the Cavalry and
                            Artillery should be provided at the Cost of the united States: but shall add in my observations on this Article that if
                            the Enemy have in Contemplation to change their Mode of conducting the War, and mean, by establishing strong posts, to
                            commence a defensive one by land, we shall have but little Occasion for Cavalry; consequently the Number of Squadrons
                            (which are designed to compose the Legion) ought to be reduced; or which may be still better, an express stipulation made
                            with the Dragoons, that they shall act as Infantry or Cavalry, not only temporarily, but permanently, as circumstances may
                            require.
                        Article 11th—I think 24 Livres would be a moderate Demand for each Recruit—but where is the propriety of
                            allowing 50 Livres for every Man who is killed? rather than both should be established as a recruiting fund, would it not
                            be better to increase the former? To compleat the Legion every Six Months is as often as could be expected—more I fear,
                            than would be accomplished. 
                        Articles 12th, 13th, & 14th are quite reasonable & proper.
                        Article 15th—How far this may interfere with the Expectations of Colo. Armand, ought to be considered, as he
                            is not a little tenacious of the rights of the Corps he commands—Taking the Oaths of Fidelity & Alligence are the
                            natural Consequences of Commissions & Employments.
                        A pressure of other Matters would not allow me to be more explicit—the Sentiments I have offered are candid
                            & free, altho they may be a little indigested. With much Respect & Regard I am Sir your most Obedt humble
                            Servt
                        
                            Go: Washington
                        
                    